Citation Nr: 0719199	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Entitlement to service connection for shrapnel wounds to 
the abdomen and left leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from January 1945 to July 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran contends that he developed PTSD as a result of 
combat experiences during World War  II.  Although the record 
reveals a diagnosis of PTSD, it appears to have been solely 
based upon history provided by the veteran rather than any 
service department or other objective evidence of a stressor.

In multiple statements the veteran has described a single 
stressful event of being pulled from a tank after explosion 
from enemy fire.  In general, he has only provided vague and 
non-specific information regarding the in-service event, 
indicating that he could not recollect many details.  He has 
indicated that three other soldiers, were present and 
identified them as "Simpson," "Hutton," and DeWare."  He 
also remembered being transferred by box car to a military 
hospital in Belgium.  On another occasion, during PTSD 
screening in November 2003, he mentioned that the three 
soldiers were killed in front of him.  

During a RO hearing in November 2005, the veteran testified 
that he was assigned to the 2nd Infantry Division, 38th 
Regiment and that he sustained injuries in the tank explosion 
in France in June or July of 1945.  He testified that he 
could not remember much after the explosion but vaguely 
remembered being pulled from the tank by fellow solider 
"Simpson".  At the time of the explosion the veteran's unit 
was attempting to cross a river.  The veteran testified that 
he was awarded a Purple Heart.  In a subsequent statement the 
veteran provided different details, indicating that in late 
spring or early summer of 1945 his tank was hit by enemy fire 
in Lepzig, Germany near the "Weser River."  

It appears as though the veteran's stressful incident 
involving enemy attack can be verified by unit records.  
However, the U.S. Army and Joint Services Records Research 
Center (JSRRC), (formerly the U.S. Armed Services Center for 
Research of Unit Records (CURR)), has not been contacted to 
research the veteran's alleged service stressor.  Therefore, 
an attempt should be made in this regard; before this, 
however, the RO should request a comprehensive statement from 
the veteran containing as much detail as possible regarding 
the alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken.  VA is not obligated to accept diagnoses based 
on uncorroborated information.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992), Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Consequently the Board finds that, following 
completion of the additional development requested herein, if 
the RO finds that there is credible supporting evidence that 
a claimed in-service stressor actually occurred, the complete 
record should be reviewed by a psychiatrist.  If PTSD is 
diagnosed, the manifestations should be described in detail, 
the stressor should be identified, and the evidence accepted 
to document the stressor should be indicated.

Additionally, the veteran has asserted that he sustained 
trauma to his right leg and shrapnel wounds to his abdomen 
and left thigh during service. In this case, the service 
medical records (SMRs) are not currently of record, despite 
attempts by the RO to obtain them.  Certification of their 
unavailability was received from the National Personnel 
Records Center (NPRC) in January 2004.  The only SMR 
available for review is a July 1948 separation examination 
report, which shows no musculoskeletal abnormalities or 
injuries.  

However, the pertinent post-service records in this case show 
that in January 2000, the veteran was evaluated for left 
thigh pain, present for 5-6 years.  An X-ray of the thigh 
showed shrapnel in the exact location of his complaints.  
More recently in March 2005 a piece of shrapnel was removed 
during surgery for an aortobiiliac abdominal aortic aneurysm 
repair.  The presence of shrapnel is consistent with combat 
in accordance with 38 U.S.C.A. § 1154 and although the 
veteran's SMRs are unavailable, the veteran is competent to 
assert that some type of in-service injury occurred.  

The VCAA law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A (West 2002).  Likewise, where there is a 
reasonable possibility that a current condition is related to 
or is the residual of a condition or injury experienced in 
service, VA should seek a medical opinion as to whether the 
veteran's claimed current disability is in any way related to 
the condition or injury experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  Accordingly, definitive 
medical evidence on the question of whether the veteran 
currently has shrapnel wound residuals involving the left leg 
and abdomen and an opinion as to their etiology, is needed 
before these issues can be properly adjudicated.  

With respect to his right leg, the veteran has provided no 
specific date for the onset of any disability, only that an 
injury was sustained during his service World War II.  After 
service discharge the veteran was initially treated for 
fracture of the right femur in June 1953, with subsequent 
reinjuries in the 1980s.  As noted previously, the veteran 
has indicated that he was treated at a military facility in 
Belgium, apparently for wounds sustained during a tank 
explosion although he cannot recall what treatment he 
received at that time.  

According to the Veterans Benefits Administration's 
Adjudication Procedure Manual, NPRC files certain clinical 
records by the military hospital or other military medical 
facility which provided treatment.  Clinical records are 
filed by hospital name or number, then chronologically by 
year of treatment, or month and year of treatment.  M21-1, 
Part III, Chapter 4.01(b)(2)(b).  Although the RO attempted 
to obtain the veteran's SMRs and personnel records, no 
attempts were made to obtain any separately-filed clinical 
records for the relevant time frame.  Therefore, an attempt 
to obtain inpatient clinical records should be made as they 
may contain medical findings and other conclusions that might 
be determinative in the disposition of the veteran's right 
leg claim.

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  Document 
any attempts to obtain such records.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

2.  NPRC should request for records or 
any other search which would be directed 
toward obtaining separately-filed 
hospital records from the military 
facility in Belgium, between January 1945 
and July 1945 pertaining to treatment of 
the veteran's right leg.  All efforts to 
obtain such records should be documented 
in the claims folder.

3.  Contact the veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his claimed stressors.  
He should provide sufficiently identified 
events, time periods, locations, unit 
assignments, and the rank of the other 
individuals identified as being present 
during the incident.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the alleged stressor events, and that 
he must be as specific as possible, 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

4.  Thereafter, a summary of the 
veteran's claimed stressor should be 
prepared and, along with a copy of his 
separation documents and all available 
service records, should be submitted to 
the JSSRC for an attempt at stressor 
verification.  Ask the JSRRC to provide 
any information that might corroborate 
the veteran's alleged stressor that he 
was injured in a tank explosion and 
rescued by a fellow soldier.  At a 
minimum request a unit history and 
lessons learned for the 2nd Infantry 
Division, 38th Regiment from January 1945 
to July 1945, or any other period for 
which the veteran has provided sufficient 
information of an in-service stressor.  
If the case is not referred to JSRRC, the 
RO should explain in the record why it 
was not.  

5.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to any in-service 
stressor.  If so, identify the nature of 
the specific stressor or stressors 
independently established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

6.  Then, afford the veteran a 
psychiatric examination.  All indicated 
tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

a.  Advise the examiner that only those 
events which have been verified may be 
considered for the purpose of 
determining whether an in-service 
stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

c.  If the examiner concludes that the 
veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the PTSD is a result of one or more 
in-service stressors verified by the RO.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

7.  The veteran should also undergo 
appropriate VA examination to determine 
the nature and extent of any shrapnel 
wounds to the left leg and abdomen.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in detail.  
Complete diagnoses should be provided.

a.  Through any laboratory studies 
or tests deemed appropriate, the 
examiner should determine whether 
the veteran currently has shrapnel 
to the left leg and abdomen, or any 
injuries of the left leg and abdomen 
consistent with sustaining a 
shrapnel injury.  If so, the 
examiner should specifically address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least 
as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of 
less than 50 percent) that any 
current disabilities of the left leg 
and abdomen, to include scars, were 
caused by that service or any event 
of service.

b.  The basis for the conclusions 
reached should be stated in full.  
If the veteran's claimed shrapnel 
wounds to the left leg and abdomen 
cannot be regarded as having been 
incurred as a result of service, the 
examiner should specifically so 
indicate.

c.  Note:  Again the term "at least 
as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, re-
adjudicate the claim by evaluating all 
evidence obtained after the last SSOC was 
issued.  If the benefits sought on appeal 
remain denied, furnish the veteran an 
appropriate SSOC and allow him a 
reasonable period of time to respond.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including the VCAA and any other 
applicable legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



